FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BYRON EUGENE JOHNSON,                            No. 08-17149

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02856-WBS-
                                                 CMK
  v.

R. COX, M.D.; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Byron Eugene Johnson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Johnson

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his knee and leg problems. See id. at 1057-58 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to the prisoner’s health and safety; negligence and a mere

difference in medical opinion are insufficient); Taylor v. List, 880 F.2d 1040, 1045

(9th Cir. 1989) (“Liability under section 1983 arises only upon a showing of

personal participation by the defendant.”).

      Johnson’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    08-17149